     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE CLARA WRIGHT HILL           )
a/k/a Willie Clara Hill,           )
                                   )
       Plaintiff,                  )
                                   )       CIVIL ACTION NO.
       v.                          )         2:18cv652-MHT
                                   )              (WO)
7E CONSTRUCTION 401(K)             )
PLAN, et al.,                      )
                                   )
       Defendants.                 )

                              JUDGMENT

      The court having been informed in the notice of

settlement (doc. no. 70) that this cause is now settled

as    to    defendants   7E   Construction        401(k)    Plan   and

Christopher Seveney and Diana Seveney, as Trustees for

7E Construction 401(k) Plan, it is the ORDER, JUDGMENT,

and DECREE of the court that plaintiff Willie Clara

Wright      Hill’s   claims      against   said    defendants      are

dismissed in their entirety with prejudice, with said

defendants terminated as parties; with the parties to

bear their own costs; with leave to the parties, within

49    days,    to    stipulate    to   a   different       basis   for
dismissal    or   to     stipulate     to    the   entry   of   judgment

instead of dismissal; and with leave to any party to

file, within 49 days, a motion to have the dismissal

set aside and the case reinstated or the settlement

enforced, should the settlement not be consummated.

    The clerk of the court is DIRECTED to enter this

document    on    the    civil      docket    as   a   final    judgment

pursuant    to    Rule    58   of    the    Federal    Rules    of   Civil

Procedure.

    This case is not closed.

    DONE, this the 22nd day of January, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
